Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 1 of 31 PageID #: 247




                        EXHIBIT 2
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 2 of 31 PageID #: 248
                                                  EFiled: May 19 2020 10:32AM EDT
                                                  Transaction ID 65644538
                                                  Case No. 2020-0380-
   IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 MANHATTAN TELECOMMUNICATIONS
 CORP., D/B/A METROPOLITAN
 TELECOMMUNICATIONS, A/K/A
 METTEL,

              Plaintiff,                           C.A. No.

       v.

 GRANITE TELECOMMUNICATIONS, LLC,

              Defendant.


 PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER

      Plaintiff   Manhattan   Telecommunications      Corp.,   d/b/a   Metropolitan

Telecommunications, a/k/a MetTel (“MetTel” or “Plaintiff”) respectfully moves this

Court for an Order:

      1.     Preliminarily enjoining Granite from making any statements about

MetTel or its business operations to any current MetTel client; and

      2.     Preliminarily and permanently enjoining Granite from making any false

or misleading statements about MetTel or its business operations.

      The complete grounds for this Motion are set forth in the Opening Brief in

support of Plaintiff’s Motion for a Temporary Restraining Order and Motion to

Expedite filed concurrently with this Motion, as well as in the Plaintiff’s Verified

Complaint.
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 3 of 31 PageID #: 249




Dated: May 19, 2020                K&L GATES LLP

                                   /s/ Steven L. Caponi
                                   Steven L. Caponi (No. 3484)
                                   Matthew B. Goeller (No. 6283)
                                   600 King Street, Suite 901
                                   Wilmington, DE 19801
                                   Phone: (302) 416-7000
                                   steven.caponi@klgates.com
                                   matthew.goeller@klgates.com

                                   Counsel for Plaintiff Manhattan
                                   Telecommunications Corp.

                                   Words: 98




                                      2
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 4 of 31 PageID #: 250
                                                  EFiled: May 19 2020 10:32AM EDT
                                                  Transaction ID 65644538
                                                  Case No. 2020-0380-
    IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 MANHATTAN TELECOMMUNICATIONS
 CORP., D/B/A METROPOLITAN
 TELECOMMUNICATIONS, A/K/A
 METTEL,

              Plaintiff,                             C.A. No.


       v.

 GRANITE TELECOMMUNICATIONS, LLC,

              Defendant.


                    PLAINTIFF’S MOTION TO EXPEDITE

      Plaintiff   Manhattan     Telecommunications      Corp.,    d/b/a   Metropolitan

Telecommunications, a/k/a MetTel (“MetTel” or “Plaintiff”) respectfully moves this

Court for an Order: (1) shortening the time to answer the Verified Complaint; (2)

scheduling a hearing for resolution of the issues raised in this motion, at the earliest

time available to the Court; and (3) ordering expedited discovery relating to the

issues raised in this motion.

      The complete grounds for this Motion are set forth in the Opening Brief in

Support of Plaintiff’s Motion for a Temporary Restraining Order and Motion to

Expedite filed concurrently with this Motion, as well as in the Plaintiff’s Verified

Complaint.
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 5 of 31 PageID #: 251




 Dated: May 19, 2020               K&L GATES LLP

                                   /s/ Steven L. Caponi
                                   Steven L. Caponi (No. 3484)
                                   Matthew B. Goeller (No. 6283)
                                   600 King Street, Suite 901
                                   Wilmington, DE 19801
                                   Phone: (302) 416-7000
                                   steven.caponi@klgates.com
                                   matthew.goeller@klgates.com

                                   Counsel for Plaintiff Manhattan
                                   Telecommunications Corp.

                                   Words: 102




                                      2
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 6 of 31 PageID #: 252
                                                  EFiled: May 27 2020 04:52PM EDT
                                                  Transaction ID 65660589
                                                  Case No. 2020-0380-JRS
   IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 MANHATTAN TELECOMMUNICATIONS
 CORP., D/B/A METROPOLITAN
 TELECOMMUNICATIONS, A/K/A                    C.A. No.
 METTEL,

            Plaintiff,
                                               PUBLIC VERSION
                                               FILED MAY 27, 2020
       v.

 GRANITE TELECOMMUNICATIONS, LLC,

            Defendant.


   OPENING BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR A
  TEMPORARY RESTRAINING ORDER AND MOTION TO EXPEDITE


                                          K&L GATES LLP
                                          Steven L. Caponi (No. 3484)
                                          Matthew B. Goeller (No. 6283)
                                          600 King Street, Suite 901
                                          Wilmington, DE 19801
                                          Phone: (302) 416-7000
                                          steve.caponi@klgates.com
                                          matthew.goeller@klgates.com

                                          Counsel for Plaintiff Manhattan
 Dated: May 19, 2020                      Telecommunications Corp.
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 7 of 31 PageID #: 253




                                       TABLE OF CONTENTS
                                                                                                               Page(s)

I.     INTRODUCTION ......................................................................................... 1

II.    FACTUAL BACKGROUND........................................................................ 2

       A.       MetTel and Granite ............................................................................. 2

       B.       The COVID-19 Pandemic ................................................................... 3

       C.       Granite's Ongoing Campaign of Lies .................................................. 4

       D.       The Harm to MetTel ............................................................................ 8
III.   ARGUMENT ................................................................................................. 9

       A.       Legal Standards ................................................................................... 9
       B.       MetTel Has Asserted Colorable Claims ............................................ 11
                1.       Defamation .............................................................................. 11
                2.       Tortious Interference with Prospective Economic
                         Advantage ............................................................................... 12
                3.       Tortious Interference with Contractual Relations................... 13
                4.       Trade Libel .............................................................................. 14

                5.       Deceptive Trade Practices....................................................... 15
       C.       MetTel Is Suffering and Will Continue to Suffer Irreparable
                Harm .................................................................................................. 17

       D.       The Balance of Equities Favors an Injunction .................................. 20
       E.       The Court Should Grant Expedition ................................................. 21

IV.    CONCLUSION............................................................................................ 22




                                                                                                                        .
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 8 of 31 PageID #: 254




                                     TABLE OF AUTHORITIES
                                                                                                           Page(s)
Cases
Allen v. News Corp.,
   2005 WL 415095 (Del. Ch. Feb. 3, 2005) ....................................................10, 21
Arkema Inc. v. Dow Chem. Co.,
   2010 WL 2334386 (Del. Ch. May 25, 2010)........................................................ 9

Bancroft Life & Cas. ICC, Ltd. v. Intercontinental Mgmt. Ltd.,
  456 F. App’x 184 (3d cir. 2012) ......................................................................... 19

Box v. Box,
  697 A.2d 395 (Del. 1997) ................................................................................... 10
CapStack Nashville 3 LLC v. MACC Venture Partners,
  2018 WL 3949274 (Del. Ch. Aug. 16, 2018) ..................................................... 20
Dieleuterio v. Pennell,
   1985 WL 4567 (Del. Ch. Dec. 13, 1985)............................................................ 17
Horizon Pers. Commc’ns, Inc. v. Sprint Corp.,
  WL 2337592 (Del. Ch. Augu. 4, 2006) .............................................................. 18

IMO Daniel Kloiber Dynasty Trust,
  98 A.3d 924 (Del. Ch. 2014) .............................................................................. 17
J. C. Pitman & Sons v. Pitman,
    47 A.2d 721 (1946) ............................................................................................. 18

Morton v. Am. Mktg. Indus. Holdings, Inc.,
  1995 WL 1791090 (Del. Ch. Oct. 5, 1995) ........................................................ 10

Organovo Holdings, Inc. v. Dimitrov,
  162 A.3d 102 (Del. Ch. 2017) ..........................................................12, 14, 19, 20

Police & Fire Ret. Sys. of City of Detroit v. Bernal,
   2009 WL 1873144 (Del. Ch. June 26, 2009)...................................................... 11
Preston Hollow Capital LLC v. Nuveen LLC,
   216 A.3d 1 (Del. Ch. 2019) ..........................................................................11, 14

                                                          ii

                                                                                                                    .
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 9 of 31 PageID #: 255




Renco Grp., Inc. v. MacAndrews AMG Holdings,
  2013 WL 209124 (Del. Ch. Jan. 18, 2013) ......................................................... 10

T. Rowe Price Recovery Fund, L.P. v. Rubin,
   770 A.2d 536 (Del. Ch. 2000) ............................................................................ 20

Trilogy Portfolio Co., LLC v. Brookfield Real Estate Fin. Partners, LLC,
   2012 WL 120201 (Del. Ch. Jan. 30, 2012) ........................................................... 9

WaveDivision Holdings, LLC v. Highland Capital Mgmt., L.P.,
  49 A.3d 1168 (Del. 2012) ................................................................................... 13

Statutes
6 Del. C. § 2531 et seq. ..........................................................................15, 16, 17, 18




                                                       iii

                                                                                                              .
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 10 of 31 PageID #: 256




I.    INTRODUCTION

      During these unprecedented times, when Americans are being exhorted to join

together, to use their resources to help one another and defeat a common enemy,

Defendant Granite Telecommunications, LLC (“Granite”) has taken the lowest of

roads. It is taking advantage of the legitimate fear and uncertainty gripping the

nation by using an ongoing campaign to spread even more—but completely false—

fear and uncertainty about a competitor, Plaintiff Manhattan Telecommunications

Corp., d/b/a Metropolitan Telecommunications, a/k/a MetTel (“MetTel”). Granite

has orchestrated this campaign in order to steal MetTel’s current and potential clients

and thereby increase its own profits.

      MetTel has discovered that Granite has undertaken a coordinated effort, which

appears to stretch from entry level sales personnel all the way to the CEO, to contact

current and potential MetTel clients and tell them that MetTel

                                                                These statements are

completely false without any basis in fact, and Granite either knows they are false

or is recklessly indifferent to whether they are true or false. Granite is making these

false statements to sow doubt with MetTel’s existing and potential clients about

                                        and   generate   fear   of   losing   essential

telecommunications services in the near future.

      Granite’s conduct is even more despicable because many of MetTel’s clients



                                                                                     .
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 11 of 31 PageID #: 257




are in healthcare, public service, public safety, and federal, state and local

governments. MetTel provides essential services for its clients—a service all the

more essential under the current circumstances, when the majority of employees in

the U.S. who are able to do so are working solely by telecommuting, and

telecommunications is the only practical way to remain connected to patients,

customers, and the public. Even more so during these times, clients need to know

that

                                                                      False word of

                                                is the kind of rumor that will spread

throughout the market and poison MetTel’s prospects, particularly among those for

whom an interruption in telecommunications services would be the most devastating

at this time: healthcare and government operations on the front lines of the pandemic.

       Without this Court’s immediate intervention, there is a high probability that

Granite’s malicious campaign will succeed, and MetTel’s business and its reputation

will be irreparably damaged.

II.    FACTUAL BACKGROUND

       A.    MetTel and Granite

       Plaintiff MetTel is a privately-held corporation organized under the laws of

Delaware, with its principal place of business in New York, New York. Defendant



                                          2

                                                                                    .
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 12 of 31 PageID #: 258




Granite is a limited liability company organized under the laws of Delaware, with

its principal place of business in Quincy, Massachusetts.

       MetTel provides customized, integrated and managed communications

solutions for enterprise clients.     By converging all communications over a

proprietary network, MetTel enables clients to deploy and manage technology-

driven voice, data, wireless, and cloud solutions globally. Its MetTel Portal® enables

clients to manage their inventory, usage, spend, and repairs from one simple, user-

friendly interface. Granite describes itself as one of the premier telecommunications

solutions providers for businesses across the United States and Canada, and the

leading corporate phone service provider to multi-location companies.

       MetTel has spent more than twenty years building a reputation for reliability

among its clients and in the marketplace. Reliability is a critical characteristic for

telecommunications companies. One key to reliability is the

           That, in turn, makes the                         critically important to its

clients.

       B.       The COVID-19 Pandemic

       The global crisis caused by the COVID-19 pandemic is without parallel since

the Spanish Flu pandemic of a century ago. To date, approximately 1.5 million

people in the United States have contracted the virus and approximately 90,000 have



                                          3
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 13 of 31 PageID #: 259




died. Of those numbers, approximately 153,000 nursing home residents and workers

have been infected and approximately 28,100 have died.

      The COVID-19 pandemic has had a devastating economic impact as well.

The U.S. economy suffered its most severe contraction in more than a decade in the

first quarter of the year. To date, more than 36 million American workers have filed

for unemployment benefits since the pandemic took hold and the national

unemployment rate is nearly 15 percent. The Dow Jones Industrial Average is down

approximately 17% year to date.

      COVID-19 has also caused unprecedented disruptions in the daily lives of all

Americans, resulting in major changes in behavioral patterns with the usual day-to-

day functioning being put on hold for an indefinite period. Not surprisingly, experts

have reported a significant increase in depression, post-traumatic stress disorder,

substance abuse, domestic violence, and child abuse.

      It is this grim reality that Granite saw as a shameful opportunity to enrich itself

by capitalizing on the public’s fears. Not content to simply capitalize on the public’s

existing, well-founded fears, Granite took an even lower step by generating new

fears with misinformation about MetTel.

      C.     Granite’s Ongoing Campaign of Lies

      Granite has begun telling MetTel’s current and potential clients—falsely—



                                           4

                                                                                       .
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 14 of 31 PageID #: 260




       The purpose of the campaign is to convince MetTel’s clients and potential

clients that MetTel is a decidedly unreliable telecom provider that will likely leave

them without essential services when they are needed most.

      Granite has executed this ongoing campaign via e-mails, voice mail messages,

and telephone conversations with MetTel clients for the specific purpose of

damaging MetTel’s business and harming its reputation.

      In late April 2020, MetTel learned for the first time that Granite might be

spreading false information about MetTel. MetTel received an email from one of its

clients that was concerned and confused about a voice mail it had received on April

24, 2020, from a client relations professional at Granite. The caller indicated that he

had some unsettling information about MetTel that he would share when the client

returned the call.



                                 See Compl. Ex. A.

      On May 12, 2020, MetTel learned that Granite had contacted another MetTel

client, this one an operator of assisted living and memory care retirement

communities. The client forwarded to MetTel an email by the Senior Director of

Healthcare at Granite, who was attempting to schedule a call between Granite’s

Chief Executive Officer and the Chairman of the Board and CEO of the client. In a

follow-up email of the same date explaining the purpose for the call, the Senior

                                          5

                                                                                     .
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 15 of 31 PageID #: 261




Director made it clear that Granite wanted to take the client’s business away from

MetTel. As a rationale for why the client would be interested in leaving MetTel and

taking its business to Granite, he said that

                                                                           See Compl.

Ex. B.     The client was understandably confused and concerned about this

information and sought reassurances from MetTel.

      These statements were blatantly false. MetTel is not




                Granite was spreading harmful “facts” about MetTel with a gross

indifference to whether those “facts” were true or false. Obviously, the truth or

falsity of these statements did not matter to Granite because the statements benefitted

Granite.



                                           6
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 16 of 31 PageID #: 262




      The Chief Information Officer of the same client that was contacted on May

11, 2020, informed MetTel that around the same time as the Granite Senior

Director’s email, Granite personnel called the client’s CEO’s assistant with the

message that MetTel was                          . See Compl. Ex. C. The client’s

CIO reported that the CEO was very concerned by this information and that the news

had spread very quickly within the client’s organization. Id.

      Again, this information was false.                                       . And

Granite was not privy to any valid information that would have allowed it to reach

that conclusion legitimately.

      Finally, in his May 11, 2020, email, the Granite Senior Director stated that

Granite had made presentations to some of MetTel’s other clients, all of whom were

in the healthcare field. Upon information and belief, Granite made the same

misrepresentations about MetTel’s                   to those clients.

      One of these clients has not returned MetTel’s calls and has rejected efforts to

set up a meeting with MetTel since being contacted by Granite. MetTel has

concluded that it most likely lost that client’s future business due to Granite’s

campaign.

      Granite’s campaign of misinformation against MetTel cannot be excused as

the actions of one or two rogue employees. The Granite Senior Director was

attempting to set up a call between the client’s CEO and the CEO of Granite. Thus,

                                           7

                                                                                    .
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 17 of 31 PageID #: 263




the campaign apparently is being orchestrated with the knowledge, approval, and

participation of the highest level executives at Granite.

      D.     The Harm to MetTel

      MetTel believes that Granite personnel have contacted many, if not all, of

MetTel’s other current clients, as well as its prospective clients, and disseminated

the same or similar false, misleading, and defamatory statements about MetTel. This

belief is based on the fact that: (i) MetTel has received these reports from two

different clients, who have no relationship to one another; (ii) one of the emails from

Granite reveals that it has met with several MetTel customers; (iii) the apparent

involvement of Granite’s CEO indicates that this was not a one-off incident; and (iv)

the messages to MetTel’s clients involved different Granite personnel in different

geographic regions.

      Given the critical nature of telecommunications services, once a doubt has

been raised about a provider’s reliability, a client would be duty-bound to

investigate; it could not ignore an assertion of risk to its critical infrastructure. Once

that seed has been planted, the client will undertake a critical look at a provider with

which it had been perfectly happy. The client may terminate the contract based on

a pretext when the termination is actually caused by unresolved doubts about




                                            8
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 18 of 31 PageID #: 264




                               means that there is a real risk that MetTel will be asked

to bid on fewer and fewer contracts going forward as Granite’s lies circulate

throughout the marketplace. Thus, the irreparable harm to MetTel’s reputation and

business will continue, most likely increasing substantially, if Granite is not brought

to task and ordered to terminate its campaign immediately. Moreover, MetTel’s

reputation and goodwill in the industry has already been harmed. It appears likely

that it has already lost clients or potential clients. Granite must be held liable to

compensate MetTel for these losses.

III.   ARGUMENT

       A.    Legal Standards

       “A TRO is a special remedy of short duration designed primarily to prevent

imminent irreparable injury pending a preliminary injunction or final resolution of a

matter.” Trilogy Portfolio Co., LLC v. Brookfield Real Estate Fin. Partners, LLC,

2012 WL 120201, at *4 (Del. Ch. Jan. 30, 2012). To obtain a Temporary Restraining

Order, the applicant need only demonstrate: (1) a colorable claim on the merits; (2)

a threat of irreparable harm if relief is not granted; and (3) a balance of the hardships

that favors the applicant. Arkema Inc. v. Dow Chem. Co., 2010 WL 2334386, at *3

(Del. Ch. May 25, 2010) (citation omitted).



                                           9
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 19 of 31 PageID #: 265




      In addition, this Court has broad power to expedite proceedings. Delaware

courts are “always receptive to expediting any type of litigation in the interests of

affording justice to the parties.” Box v. Box, 697 A.2d 395, 399 (Del. 1997). The

threshold for obtaining expedited proceedings is low—plaintiffs seeking expedited

proceedings need only show that their claims are “sufficiently colorable” and that

“there is the possibility of a threatened irreparable injury.” Allen v. News Corp.,

2005 WL 415095, at *1 (Del. Ch. Feb. 3, 2005). Whether that showing is met is

assessed on the face of the pleadings—when considering whether to grant

expedition, the Court does not judge the merits of the case or “even the legal

sufficiency of the pleadings.” Morton v. Am. Mktg. Indus. Holdings, Inc., 1995 WL

1791090, at *2 (Del. Ch. Oct. 5, 1995).

      As this Court has instructed, “[t]he burden on a plaintiff in seeking an

expedited proceeding is not high. ‘A party’s request to schedule an application for a

preliminary injunction, and to expedite the discovery related thereto, is normally

routinely granted.   Exceptions to that norm are rare.’”       Renco Grp., Inc. v.

MacAndrews AMG Holdings, 2013 WL 209124, at *1 (Del. Ch. Jan. 18, 2013)

(quoting In re Ness Technologies, Inc., 2011 WL 3444573, at *2 (Del. Ch. Aug. 3,

2011)).

      The Court should grant the Motion for a Temporary Restraining Order

because MetTel has demonstrated “a sufficiently colorable claim and the possibility

                                          10
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 20 of 31 PageID #: 266




of irreparable harm in the absence of relief.” See Police & Fire Ret. Sys. of City of

Detroit v. Bernal, 2009 WL 1873144, at *1 (Del. Ch. June 26, 2009). The verified

allegations set forth in the Complaint justify the relative expense and inconvenience

of expedited proceedings in this action.

      B.     MetTel Has Asserted Colorable Claims

             1.     Defamation

      MetTel has asserted a valid claim for defamation. “Defamation is generally

understood as ‘a false publication calculated to bring one into disrepute.’ Ordinarily,

the elements of defamation are: (1) defamatory communication; (2) publication; (3)

reference to the plaintiff; (4) third party's understanding of the communication's

defamatory character; and (5) injury.” Preston Hollow Capital LLC v. Nuveen LLC,

216 A.3d 1, 9 (Del. Ch. 2019) (internal citations omitted). As MetTel explains in its

Complaint, Granite published and continues to publish to third persons false and

defamatory statements about MetTel. These third parties have understood the nature

of these statements, that they referred to MetTel, and that they were damaging to

MetTel’s reputation. These statements also constitute defamation per se in that they

were and are made with actual malice and contain false and defamatory information

about MetTel’s business.

      As a direct and proximate result of Granite’s defamation and defamation per

se, MetTel has suffered damages, including the loss of future business from current

                                           11

                                                                                     .
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 21 of 31 PageID #: 267




clients and prospective clients, and irreparable harm to its business reputation and

goodwill. Without judicial intervention, MetTel will continue to suffer such harm

in the future.

                 2.      Tortious Interference with Prospective Economic Advantage

       MetTel has asserted a valid claim for tortious interference with prospective

economic advantage. To state such a claim, MetTel must plead “(a) the reasonable

probability of a business opportunity, (b) the intentional interference by the

defendant with that opportunity, (c) proximate causation, and (d) damages.”

Organovo Holdings, Inc. v. Dimitrov, 162 A.3d 102, 122 (Del. Ch. 2017).

       As explained in the Complaint, Granite’s false and misleading statements

have interfered with MetTel’s prospective economic advantage. Upon information

and belief, one or more clients were prepared to enter into a business relationship

with MetTel, but were persuaded not to do so by Granite’s dissemination of false

information.          The false and misleading statements by Granite interfered with

MetTel’s prospective economic advantage by also inducing a currently unknown

number of prospective clients to not enter into business relationships with MetTel.

The number and identities of these additional prospective clients are known only to

Granite and will be revealed in discovery. Granite’s actions were intentional and

without justification, leveraging a national emergency for personal gain.



                                             12
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 22 of 31 PageID #: 268




               3.   Tortious Interference with Contractual Relations

      MetTel has asserted a valid claim for tortious interference with contractual

relations. To prevail on a claim for tortious interference with contractual relations,

MetTel must show that: “(1) there was a contract, (2) about which the particular

defendant knew, (3) an intentional act that was a significant factor in causing the

breach of contract, (4) the act was without justification, and (5) it caused injury.”

WaveDivision Holdings, LLC v. Highland Capital Mgmt., L.P., 49 A.3d 1168, 1174

(Del. 2012).

      MetTel has various existing contractual relations with its customers and

clients. Granite was, and is, aware of these contractual relationships. MetTel has a

reasonable expectation that its business and contractual relationships with its clients

will continue. As described in the Complaint, Granite’s intentional interference with

MetTel’s rights has deprived, and continues to deprive, MetTel of the benefit of its

bargains, and impaired the value of its contractual relationships with its clients.

Granite’s ongoing campaign to interfere with MetTel’s business and contractual

relationships with its clients is designed for an improper purpose, uses improper

means, and is not legally justified. Granite’s ongoing interference with MetTel’s

business and contractual relationships has directly and proximately caused, and will

in the future directly and proximately cause, significant harm to MetTel.



                                          13
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 23 of 31 PageID #: 269




             4.    Trade Libel

      MetTel has asserted a valid claim for trade libel. Trade libel is “a libelous

statement to consumers that falsely disparages a plaintiff's goods or

services.” Preston Hollow Capital LLC, 216 A.3d at 13. Plaintiffs are entitled to

relief under the concept of trade libel for “any injury to economic advantage arising

from false derogatory statements.” Organovo Holdings, Inc., 162 A.3d at 120.

      As explained in the Complaint, Granite has made, published, and transmitted

statements directed to MetTel’s existing clients that Granite knows are false or were

made with reckless disregard for the truth or falsity of the statements, and that were

intended to result in harm to MetTel. And Granite continues to do so. Upon

information and belief, Granite has also made, published, and transmitted statements

directed to MetTel’s potential clients that Granite knows are false, that were made

with reckless disregard for the truth or falsity of the statements, and that were

intended to result in harm to MetTel. And Granite continues to do so.

      Granite’s conduct was undertaken with the specific intent of prejudicing

MetTel in the conduct of its business, disparaging its goods and services, and causing

it monetary and reputational harm. Granite does not enjoy any privilege to make

false, misleading and/or disparaging statements about MetTel. As a direct and

proximate result of Granite’s actions, MetTel has suffered significant harm and will



                                         14
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 24 of 31 PageID #: 270




continue to suffer significant harm in the future, which may not be adequately

compensable with monetary damages.

             5.    Deceptive Trade Practices

      MetTel has asserted a valid claim that Granite has violated Delaware’s

Uniform Deceptive Trade Practices Act. 6 Del. C. § 2531 et seq. Under this statute,

             (a) A person engages in a deceptive trade practice when,
             in the course of a business, vocation, or occupation, that
             person:
                                      * * *
             (8) Disparages the goods, services, or business of
             another by false or misleading representation of fact;
                                      * * *
             (12) Engages in any other conduct which similarly creates
             a likelihood of confusion or of misunderstanding.

6 Del. C. § 2532(a).

      As explained in the Complaint, Granite and MetTel are in commercial

competition in the market for telecommunications solutions. As part of an ongoing

campaign to influence clients to purchase Granite’s services, Granite has disparaged

MetTel through false and misleading statements in emails, voice mails, and in

telephone calls to MetTel’s existing clients regarding




      Upon information and belief, as part of an ongoing campaign to influence

clients to purchase Granite’s services, Granite has disparaged MetTel through false

                                         15
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 25 of 31 PageID #: 271




and misleading statements in emails, voice mails, and in telephone calls to MetTel’s

prospective clients regarding



                            Granite’s false and misleading statements have violated

6 Del. C. §§ 2532(a)(8) and (a)(12) by misrepresenting and disparaging MetTel’s

business operations.

      Granite’s false and misleading statements have deceived and/or have the

tendency to deceive MetTel’s clients and potential clients and the public in general

regarding the characteristics and qualities of MetTel’s services and commercial

activities. Granite’s false and misleading statements are material because they are

likely to influence the decisions of clients and potential clients of MetTel’s services,

and/or have the tendency to deceive MetTel’s clients and potential clients and the

public in general regarding the critical issue of

                                            Granite’s actions have been intentionally

and deliberately undertaken for the purposes of causing confusion, mistake and

deception and for the purpose of enabling Granite to profit unfairly and at the

expense of MetTel. As a direct and proximate result of Granite’s actions, MetTel

has suffered significant harm to date, including monetary damages, and will continue

to cause significant harm in the future.



                                           16
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 26 of 31 PageID #: 272




      These allegations present a valid claim for a violation of Delaware’s

Deceptive Trade Practices Act. Under 6 Del C. § 2533(a), “[a] person likely to be

damaged by a deceptive trade practice of another may be granted an injunction

against it under the principles of equity and on terms that the court considers

reasonable.” Granite’s violation of the Deceptive Trade Practices Act may also

result in referral to the Delaware Attorney General. See 6 Del. C. § 2533(e) (“If a

court of competent jurisdiction finds that any person has willfully violated this

subchapter, upon petition to the court by the Attorney General in the original

complaint or at any time following the court’s finding of a willful violation, the

person shall forfeit and pay to the State a civil penalty of not more than $10,000 for

each violation.”).

      C.     MetTel Is Suffering and Will Continue to Suffer Irreparable Harm

      Of the three factors necessary for this Court to issue a temporary restraining

order, irreparable harm is the most important: “it is the sine qua non for this form of

relief.” IMO Daniel Kloiber Dynasty Trust, 98 A.3d 924, 937 (Del. Ch. 2014). “The

purpose of a temporary restraining order is to preserve the status quo to enable the

plaintiff to adequately . . . prepare his case and demonstrate his entitlement to

ultimate relief.” Dieleuterio v. Pennell, 1985 WL 4567, at *2 (Del. Ch. Dec. 13,

1985). “[Courts] usually enjoin the continued publication of a trade libel incident

thereto. That is true when the libel is accompanied by some act of unfair business

                                          17

                                                                                     .
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 27 of 31 PageID #: 273




competition, if irreparable damage is imminent.” J. C. Pitman & Sons v. Pitman, 47

A.2d 721, 725 (1946). Injunctive relief is also appropriate and necessary to address

Granite’s tortious interference and violations of the Deceptive Trade Practices Act.

See Organovo Holdings, Inc., 162 A.3d at 122; 6 Del. C. § 2533(a) (“A person likely

to be damaged by a deceptive trade practice of another may be granted an injunction

against it under the principles of equity and on terms that the court considers

reasonable.”).

      Here, Granite has caused, and, without judicial intervention, will continue to

cause imminent and irreparable harm to MetTel’s business reputation and its

relationship with its customers. “The loss of control of reputation, loss of trade, and

loss of goodwill constitute irreparable injury.” Horizon Pers. Commc’ns, Inc. v.

Sprint Corp., 2006 WL 2337592, at *24 (Del. Ch. Aug. 4, 2006). Injunctive relief

is necessary to enjoin Granite from continuing to disparage MetTel’s services and

cause harm to its business reputation and relations with clients.

      As explained throughout the Complaint, MetTel has a reasonable basis to

believe that Granite personnel have contacted many, if not all, of MetTel’s current

clients, as well as its prospective clients, and disseminated false, misleading, and

defamatory statements about MetTel’s services, impugning its reliability and

misrepresenting that                                                   . MetTel has

received reports from at least two different clients, and emails MetTel has obtained

                                          18

                                                                                     .
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 28 of 31 PageID #: 274




reveal that Granite has met with several other MetTel customers. This ongoing

campaign appears to have been orchestrated by Granite’s top management.

      MetTel’s reputation and goodwill in the industry have already been harmed.

It appears likely that it has already lost clients and potential clients, and that it will

continue to lose clients and potential clients in the future if Granite is not stopped.

Given the importance of

                                MetTel risks losing out on contracts going forward as

Granite’s lies about                                  spread rapidly throughout the

marketplace.    The irreparable harm to MetTel’s reputation and business will

continue if Granite is not brought to task and ordered to terminate its campaign

immediately.

      In addition, Granite’s intentional interference with MetTel’s contracts has

deprived, and continues to deprive, MetTel of the benefit of its bargains, and

impaired the value of its contractual relationships with its clients. This misconduct

cannot be remedied by monetary damages alone. See Organovo Holdings, Inc., 162

A.3d at 122 (“Courts have recognized that a request for equitable remedies for

tortious interference with prospective economic advantage can provide the requisite

basis for equitable jurisdiction that can justify a related injunction against future

speech.”); see also Bancroft Life & Cas. ICC, Ltd. v. Intercontinental Mgmt. Ltd.,

456 F. App’x 184, 190 (3d Cir. 2012) (ruling that injunction for tortious interference

                                           19
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 29 of 31 PageID #: 275




was warranted).       Granite’s ongoing interference with MetTel’s business and

contractual relationships has directly and proximately caused, and will in the future

directly and proximately cause, irreparable harm to MetTel without judicial

intervention.

      D.        The Balance of Equities Favors an Injunction

      Where the absence of an injunction would cause “substantial, imminent, and

irreparable harm” to the movant, and the nonmovant is “not threatened with any

harm,” the balance of the equities favors the issuance of injunctive relief. T. Rowe

Price Recovery Fund, L.P. v. Rubin, 770 A.2d 536, 558-59 (Del. Ch. 2000).

Delaware courts have noted that speech could be used as a bludgeon to destroy

competition without effective redress at law and are “receptive to the idea that such

malicious business falsehoods were subject to injunctive restraint, particularly when

the statements invoked another tort doctrine as well.” CapStack Nashville 3 LLC v.

MACC Venture Partners, 2018 WL 3949274, at *6 (Del. Ch. Aug. 16, 2018) (citing

Organovo Holdings, Inc., 162 A.3d at 120).

      The balance of the equities clearly favors MetTel. Through its ongoing efforts

to disparage MetTel, Granite continues to impugn MetTel’s services and impair

MetTel’s contractual relationships with customers, clients, and business partners. In

that way, Granite’s case is not like CapStack Nashville 3 LLC, which involved

merely lying in an offering memorandum, thereby harming the plaintiffs’ pecuniary

                                         20

                                                                                   .
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 30 of 31 PageID #: 276




interests. 2018 WL 3949274, at *6 (Del. Ch. Aug. 16, 2018). Here, Granite is

directly harming MetTel’s services and disrupting MetTel’s ongoing contractual

relations with its clients. In contrast, Granite would suffer no harm if the requested

injunctive relief is ordered. A temporary restraining order would not risk restraining

free speech, as Granite would being enjoined only from continuing tortious conduct

that also violates the Deceptive Trade Practices Act and may result in referral to the

Delaware Attorney General.

      E.     The Court Should Grant Expedition

      Plaintiffs seeking expedited proceedings need only show that their claims are

“sufficiently colorable” and that “there is the possibility of a threatened irreparable

injury.” Allen, 2005 WL 415095, at *1. For all of the same reasons that the Court

should grant the requested injunctive relief, MetTel urges this Court to expedite

these proceedings.     Expedited proceedings are especially critical in order to

determine the full extent of the harm caused by Granite so that MetTel can act

quickly to correct and mitigate the damage before MetTel’s customers leave MetTel

based on Granite’s false statements. In the absence of judicial intervention, MetTel

will continue to suffer irreparable injury as a result of Granite’s misconduct.




                                          21
Case 1:20-cv-00857-CFC Document 13-2 Filed 07/10/20 Page 31 of 31 PageID #: 277




IV.   CONCLUSION

      For the foregoing reasons, MetTel respectfully requests that the Court grant

the Motion for a Temporary Restraining Order and Motion to Expedite and enter an

order in the proposed form filed with this Motion.

Dated: May 19, 2020                   K&L GATES LLP

                                      /s/ Steven L. Caponi
                                      Steven L. Caponi (No. 3484)
                                      Matthew B. Goeller (No. 6283)
                                      600 King Street, Suite 901
                                      Wilmington, DE 19801
                                      Phone: (302) 416-7000
                                      steve.caponi@klgates.com
                                      matthew.goeller@klgates.com

                                      Counsel for Plaintiff Manhattan
                                      Telecommunications Corp.

                                      Words: 4,689




                                        22

                                                                                .
